                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MONTEGO MCCLURE,
ADC #145695                                                                            PLAINTIFF

v.                                    4:20-cv-00147-JM-JJV

JOSEPH BIVENS, Lieutenant,
Varner Unit Super Max, ADC                                                          DEFENDANT


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and Plaintiff’s objections. After conducting a de novo review, this Court adopts the

Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Amended Complaint (Doc. No. 4) is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 3rd day of April, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
